Citation Nr: 0833794	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  96-50 220	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10% for right knee 
injury residuals with traumatic arthritis prior to April 
2002.

2.  Entitlement to a rating in excess of 30% for right knee 
unicondylar arthroplasty residuals since June 2003.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1963 to February 
1965.

This appeal originally arose from a September 1996 rating 
action that denied a T/R, and a February 1999 rating action 
that denied a rating in excess of 10% for right knee injury 
residuals with traumatic arthritis.

In September 1998, the veteran testified at a hearing before 
a hearing officer at the RO.

By decision of September 2003, the Board remanded this case 
to the RO for further development of the evidence and for due 
process development.

By rating action of September 2005, the RO granted service 
connection for a total right hip arthroplasty, and expanded 
the grant of service connection for right knee injury 
residuals to include a unicondylar arthroplasty, which was 
assigned a 100% rating from April 2002 through May 2003, and 
a 30% rating from June 2003.  The matters of ratings in 
excess of 10% for right knee injury residuals with traumatic 
arthritis prior to April 2002, and 30% for right knee 
unicondylar arthroplasty residuals since June 2003 remain for 
appellate consideration.

By decision of May 2006, the RO remanded this case to the RO 
for further development of the evidence and for due process 
development.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) include enhanced duties to 
notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

In May 2007, the veteran was afforded a VA examination in 
connection with his claims.  However, the examiner was not 
requested to evaluate the veteran's service-connected right 
hip disability.  Where the record does not adequately reveal 
the current state of disability, the fulfillment of the duty 
to assist includes providing a thorough and contemporaneous 
medical examination that considers the claimant's prior 
medical examinations and treatment.  See Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994).  The VA is required to schedule an examination 
whenever evidence indicates that there has been a material 
change in disability or that the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2007); see Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical 
evaluation frustrates judicial review.  Hicks v. Brown,  8 
Vet. App. 417, 422 (1995).  As the degree of severity of the 
service-connected right hip disability is an essential factor 
in determining entitlement to a T/R, the Board finds that the 
duty to assist requires that the veteran be afforded a VA 
orthopedic examination by a physician to obtain clinical 
findings pertaining thereto, as well as to the right knee, 
prior to reaching a determination as to whether his service-
connected disabilities prevent him from securing or following 
a substantially gainful occupation.  Under the circumstances, 
the Board finds that this case must be remanded to the RO to 
obtain a new VA orthopedic examination to resolve the T/R 
issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claims.  See 38 C.F.R.  § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding VA medical records 
should be obtained prior to the new VA examination.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the Board finds that copies 
of the complete records of all treatment and evaluation of 
the veteran for his right hip and knee at the Marion, 
Illinois VA Medical Center (VAMC) from 2007 to the present 
time should be obtained and associated with the claims 
folder.  The Board points out that, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

An August 2000 letter from the Social Security Administration 
(SSA) indicates that the veteran had applied for SSA 
disability benefits.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  See Murincsak; also, Lind v. Principi, 3 
Vet. App. 493, 494 (1992).  In this case, the Board finds 
that due process of law requires the RO to obtain a copy of 
any SSA decision awarding or denying the appellant disability 
benefits, together with all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.  As noted above, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for his right 
hip and knee at the Marion, Illinois VAMC 
from 2007 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  The RO should obtain from the SSA a 
copy of any decision awarding or denying 
the appellant disability benefits, 
together with all medical records 
underlying that determination.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo a VA 
orthopedic examination by a physician to 
determine the degrees of severity of his 
service-connected right hip and knee 
disabilities, and to which those service-
connected disabilities impair him 
occupationally.  The entire claims folder 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of his documented medical 
history and assertions.  All indicated 
studies and tests (to include  X-rays, if 
deemed appropriate) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis. 

The doctor should conduct range of motion 
testing of the veteran's right hip and 
knee (expressed in degrees, with standard 
ranges provided for comparison purposes).  
He should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
hip and knee.  If pain on motion is 
observed, he should indicate the point at 
which pain begins.  He should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss of the 
right hip and knee due to pain and/or any 
of the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

The doctor should state whether there is 
any ankylosis of the right knee, and if 
so, whether it is (a) at a favorable 
angle in full extension, or in slight 
flexion between 0 and 10 degrees; (b) in 
flexion between 10 and 20 degrees; (c) in 
flexion between 20 and 45 degrees; or (d) 
extremely unfavorable, in flexion at an 
angle of 45 degrees or more.

The physician should render an opinion 
for the record as to whether the 
veteran's service-connected right hip and 
knee disabilities alone render him unable 
to obtain or retain substantially-gainful 
employment.   

The examiner must set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.



6.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report for the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.           
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

